DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections
Claim 1 is objected to because of the following informalities:  a claim should only have one period at the end of a claim. There are periods at lines 21, 25, 27, and 32. See MPEP 608.01(m). 
Claim 7 is objected to because of the following informalities:  a claim should only have one period at the end of a claim. There are periods at lines 6 and 13. See MPEP 608.01(m). 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abousleman et al. (US 2017/0277966 A1) in view of Williams et al. (US 2012/0310427 A1).
Regarding claim 18, Abousleman discloses a system for automatically inspecting photovoltaic installations of a facility for generating electricity comprises: a processor (Paragraph 0080, processor) for receiving thermographic images of the photovoltaic installation (Paragraph 0034, IR images of photovoltaic (PV) array in a solar farm), said photovoltaic installation comprising at least one array formed of a plurality of photovoltaic modules, wherein each module comprises a plurality of photovoltaic cells; (Paragraph 0003, panels and cells making up the array)	wherein the processor comprises: means for identifying each photovoltaic module in the acquired thermographic images of the photovoltaic installation; (Paragraph 0064, detecting individual panels from the IR images)	means for calculating an average temperature of the at least one array; (Paragraph 0054, finding the mean temperature)	and means for determining a fault condition of at least one cell as a function of a difference between a temperature of the at least one cell and the average temperature of the array (Paragraphs 0036 and 0054, determining temperature differences to detect defects or anomalies).	Abousleman further discloses assigning identification information to individual solar panels (Paragraph 0072).	Abousleman does not clearly disclose a database comprising identification data for each module of the photovoltaic installation.	Williams discloses a database that can store solar panel ID information (Paragraph 0069).	Williams’ database for storing solar panel ID information would have been recognized by one of ordinary skill in the art to be applicable to the assigning of identification to individual solar panels of Abousleman and the results would have been predictable in the storing of identification information assigned to solar panels in a database. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abousleman et al. (US 2017/0277966 A1) in view of Williams et al. (US 2012/0310427 A1) in view of Li (US 2009/0263035 A1) and further in view of Burry et al. (US 2013/0279758 A1).
Regarding claim 19, Abousleman in view of Williams discloses all limitations as discussed in claim 18.	Abousleman in view of Williams does not clearly disclose wherein the means for identifying each photovoltaic module further comprises: means for processing each image, further comprising: means for executing, via the processor, at least one accommodation algorithm on the image, further comprising: means for executing the accommodation algorithm with each of a plurality of accommodation algorithm parameters to generate a set of accommodated images corresponding to the image.	Li discloses image processing algorithms to remove noise from images using tuned parameters (Paragraph 0017).	Li’s image processing algorithms to remove noise from images using tunable parameters would have been recognized by one of ordinary skill in the art to be applicable to the IR images for Abousleman in view of Williams and the results would have been predictable in using image processing algorithms to remove noise from IR images using tuned parameters. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Abousleman in view of Williams and further in view of Li does not clearly disclose  means for converting each accommodated image to a binary image to produce a set of binary images.	Burry discloses converting infrared images to binary images (Paragraph 0051). 	Burry’s technique of converting infrared images to binary images would have been recognized by one of ordinary skill in the art to be applicable to the IR images with removed noise of Abousleman in view of Williams and further in view of Li and the results would have been predictable in the converting of IR images with removed noise to binary images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the limitations of claims 1-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (US 2007/0297671 A1) discloses approximating trapezoids within images.	Uetaki et al. (US 2017/0184524 A1) discloses using thermographic images to determine failure in solar panels.	Gracia-Gabin et al. (US 2017/0349279 A1) discloses image analysis to detect abnormal temperature variations of a solar panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613